DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM STATUS
Claims 1-18 were pending.
Claims 1-2, 4-15, and 18 are amended.
Claims 19 (1st) and 19 (2nd) are newly added.
Claims 19 (2nd) is renumbered by the Examiner’s Amendment attached herein.
Claims 1-20 are now pending and in condition for allowance for the reasons set forth herein.
RESPONSE TO APPLICANT’S AMENDMENTS/ARGUMENTS

– 35 USC § 112(b) –
	Claims 10-11 were rejected under 35 USC § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Re claims 10-11, the Examiner appreciates the Applicant’s prompt attention to these deficiencies and, in view of Applicant’s amendments, the Examiner hereby withdraws such rejections.

– 35 USC § 102 –
	Claims 1-2, 6-7, 9, and 14-15 were rejected under 35 U.S.C. § 102 as being anticipated by TREPTOW.
	Without acquiescing to the propriety of Applicant’s arguments, Applicant’s newly amended features to the independent claims appear to overcome the rejections of record.  Accordingly, such rejections are withdrawn.

– 35 USC § 103 –
	Claims 3-5, 8, and 10-13 were rejected under 35 U.S.C. § 103 as being unpatentable over TREPTOW/VOLMAN.
Claims 16-18 were rejected under 35 U.S.C. § 103 as being unpatentable over TREPTOW/BINZER.
Without acquiescing to the propriety of Applicant’s arguments, Applicant’s newly amended features to the independent claims appear to overcome the rejections of record.  Accordingly, such rejections are withdrawn.

– Additional Remarks –
	Applicant is reminded that in order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action.  The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action.  The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims, be held in abeyance until allowable subject matter is indicated.  The Applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action.  A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section1.
Should the Applicant believe that a telephone conference would expedite the prosecution of the instant application, Applicant is invited to call the Examiner.
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Applicant’s Representative, Ryan Heavener, on Monday, 14 February 2022.

The application has been amended as follows:

The second instance of newly added claim 19 should read claim 20.
ALLOWABLE SUBJECT MATTER
Claims 1-20 are allowed.
The following is the Examiner’s Statement of Reasons for Allowance:
Re claim 1, Applicant’s newly amended claims encompass an invention that the prior art does not disclose, teach, or otherwise render obvious.  More specifically, Applicant recites, 
A radar apparatus, comprising: 
at least one antenna having a frequency-dependent transmission directional characteristic; 
a transmitter circuit configured to generate a first plurality of frequency-modulated continuous wave (FMCW) frequency ramps having a first center frequency and a second plurality of FMCW frequency ramps having a second center frequency that is different than the first center frequency, to drive the at least one antenna using the first plurality of FMCW frequency ramps to produce a first transmission directional characteristic for the at least one antenna, and to drive the at least one antenna using the second plurality of FMCW frequency ramps to produce a second transmission directional characteristic for the at least one antenna, wherein the second transmission directional characteristic is different from the first transmission directional characteristic; and 
a receiver circuit configured to receive a first plurality of reflection signals corresponding to the first plurality of FMCW frequency ramps and receive a second plurality of reflection signals corresponding to the second plurality of FMCW frequency ramps, 
wherein the receiver circuit is further configured to mix the first plurality of reflection signals with a first local oscillator signal having the first center frequency to generate a first plurality of down-converted signals, mix the second plurality of reflection signals with a second local oscillator signal having the second center frequency to generate a second plurality of down-converted signals, generate a first Page 2 of 16Attorney Docket No.: INF-2018P50914US range Doppler map using the first plurality of down-converted signals, and generate a second range Doppler map using the second plurality of down-converted signals. (emphasis added)

As best understood within the context of Applicant’s claimed invention, as a whole, these limitations do not appear to be disclosed, taught, nor otherwise rendered obvious by the prior art.
Treptow et al., WO 2011/029643 A1 (“TREPTOW”) discloses a planar antenna unit for an FMCW radar device with multiple antenna columns having different directional characteristics.  However, TREPTOW, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
	Furthermore, Sochen et al., US 2014/0035776 (“SOCHEN”) discloses a FMCW radar system for target detection.  However, like TREPTOW, SOCHEN, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
	Further still, Roger et al., US 2017/0131394 (“ROGER”) discloses a FMCW scheme for FMCW radar using a directional coupler to direct the signal transmission.  However, like TREPTOW and SOCHEN, ROGER, as best understood by the Examiner, fails to disclose, teach, or otherwise render obvious the claim limitations above in view of the claimed invention as a whole.
Accordingly, independent claim 1 is deemed allowable over the prior art.  Independent claims 12 and 14 encompasses the same or substantially the same scope as claim 1 and are therefore allowable for at least the same reasons discussed above.  The remaining dependent claims are each allowable based at least on their respective dependency to either claim 1, 12, or 14.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
ADDITIONAL PRIOR ART
The Examiner would like to make Applicant aware of prior art references, not relied upon in this action, but pertinent to Applicant’s disclosure.  They are as follows:
US 10,205,457, Josefsberg et al. – radar target detection system.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is 571-272-2215.  The Examiner can normally be reached on Monday-Friday 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information https://ppair-my.uspto.gov/pair/PrivatePair. 


Respectfully, 


/THOMAS M HAMMOND III/
PRIMARY EXAMINER, ART UNIT 3648                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 37 C.F.R. § 1.111(b)